DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-5, 8-9, 11-12, 14-17, 19-25, and 27-37 have been cancelled.  Claims 38-48 have been newly added.
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
Specification
The substitute specification filed 4/18/2022 has been entered.

The disclosure is objected to because of the following informalities:
Applicant submitted a substitute specification on 4/18/2022 to correct various informalities including that the incorporation of the sequence listing on page 1 of the specification referenced the size of the file in kilobytes (KB) rather than bytes.  The substitute specification correctly references the size of the file in bytes.  However,  applicant’s response on 4/18/2022 also included an amendment to this same paragraph.  See page 2 of the response.  This correction added the size in bytes but did not delete the size in kilobytes.  It recites “The text file is 527KB539,347 bytes, was created on December 19, 2018, and is being submitted electronically via EFS-Web.”  This is confusing in view of the correction already contained within the substitute specification.  Applicant is requested to specifically withdraw the amendment to the specification on page 2 of the 4/18/2022 response so that the record is clear as to the text of this paragraph. 
Appropriate correction is required.

Claim Objections
Claims 41-48 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend in the alternative only.  See MPEP § 608.01(n).  Each of claims 41-48 depend upon both claim 26 and another claim simultaneously.  It appears that the recitation “according to claim 26,” should be deleted in each claim.

Claims 2 and 38-39 are objected to because of the following informalities:  Each claim recites “set forth in any of SEQ ID NOs:44.”  This language implies multiple rather than a single sequence.  These claims should recite “set forth in SEQ ID NO: 44.”  In addition, claim 39 does not end in a period (“.”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Low-density lipoprotein (LDL)  receptor-related protein 5 (LRP5) and Low-density lipoprotein (LDL) receptor-related protein 6 (LRP6) are co-receptors.  The specification discloses that the polypeptide that binds LRP5 or LRP6 can be an antibody or an antigen-binding fragment to that to LRP5 or LRP6. Proteins binding to LRP5/6 such as the DKK protein of SEQ ID NO: 71 are also disclosed.  However, the specification and claims do not discuss the structural assembly of the fusion proteins of claims 10 and 40.
A conventional antibody is not a fusion protein.  It has four chains (two heavy, two light) that are associated by disulfide bonds.  A single chain antibody (scFv) is an engineered construct where the heavy chain variable domain and the light chain variable domain are fused into a single chain.  
Claims 10 and 40 do not describe where or how the polypeptide sequence that binds LRP5 and/or LRP6 is fused to the antibody or antigen-binding fragment of claim 1. That is, fusion could be to the heavy or light chain and to the N-terminal or C-terminal end or some other fusion configuration.  The structural assembly of the claimed antibody fusion protein construct is not described, particularly where the polypeptide sequence that binds LRP5 and/or LRP6 is itself a conventional four chain antibody.  This is important as the claimed antibody fusion protein constructs must bind both Frizzled receptors and LRP5 and/or LRP6.
The specification does not appear to disclose any specific antibody fusion protein construct within the scope of the claims.  The structures of the antibody fusion protein constructs claimed are not adequately described. 

In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that are defined by their high affinity and neutralizing activity to human IL-12, a known antigen. AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”
The AbbVie decision considers how large of a genus is involved and what species of thegenus are described in the patent. With the written description of a genus, however, merelydrawing a fence around a perceived genus is not a description of the genus. One needs to showthat one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a researchplan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598F.3d at 1353 (The written description requirement guards against claims that “merely recite adescription of the problem to be solved while claiming all solutions to it and ... cover anycompound later actually invented and determined to fall within the claim's functionalboundaries.”).
In the instant application, the specification and claims draw a fence around a perceivedgenus but the genus is not adequately described.  No antibody fusion protein constructs within the scope of the claims appear to have been exemplified.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 and 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is confusing in reciting the “isolated antibody, or antigen-binding fragment thereof, of claim 1, wherein the antibody, or antigen-binding fragment thereof, is a fusion protein.”   A conventional antibody is not a fusion protein.  It has four chains (two heavy, two light) that are associated by disulfide bonds.  A single chain antibody (scFv) is an engineered construct where the heavy chain variable domain and the light chain variable domain are fused into a single chain.  It is unclear if claim 10 is intended to be directed to a single chain antibody of claim 1 and/or if one of the antibody chains is fused to a heterologous polypeptide sequence such as one that binds LRP5 and/or LRP6.    See claim 40.  The claim language is confusing and unclear.  The metes and bounds of the claim cannot be determined.  Clarification is requested.
Claim 40 is unclear as to where or how the polypeptide sequence that binds LRP5 and/or LRP6 is fused to the antibody or antigen-binding fragment.  That is, it is unclear whether fusion is to the heavy or light chain and to the N-terminal or C-terminal end or some other fusion configuration.  The metes and bounds of the claim cannot be determined.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends upon claim 1.  The claim recites that the antibody binds Fzd5 and Fzd8.  However, according to the specification disclosure all of the antibodies encompassed by claim 1 and having the recited CDRs should bind to Fzd5 and Fzd8.  Claim 13 does not further limit the subject matter of claim 1.  It is suggested that claim 1 be amended to include the limitations of claim 13 to make this explicit and that claim 13 be cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends upon claim 1.  Claim 18 recites that the antibody “modulates a Wnt signaling pathway in a cell.”  Claim 1 is directed to a product and not a method.  The limitations of claim 18 do not further limit the structure of the product.  Each antibody of claim 1 should have the functional limitation of claim 18 by virtue of the ability to bind to Fzd5 and Fzd8.  Claim 18 does not further limit the subject matter of claim 1.  It is suggested that claim 18 be cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-7, 10, 13, 18,  26, and 38-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15, 17, 19, 55, and 71-75 of copending Application No. 16/954,484.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The heavy and light chain CDR sequences of SEQ ID NOS: 307, 501, 964, 1098, 1175, and 1372 in the ‘484 claims correspond to the heavy and light chain CDR sequences of instant SEQ ID NOS: 218, 410, 861, 996, 1071, and 1264, respectively.  SEQ ID NOS: 137 and 153 of the ‘484 claims contain instant SEQ ID NOS: 7 (see amino acids 147-360 of SEQ ID NO: 137) and 44 (see amino acids 23-247 of SEQ ID NO: 153), respectively.  As such, the co-pending claims are directed to overlapping embodiments of antibody constructs. ‘484 claims 55 and 74-75 disclose pharmaceutical compositions meeting the limitations of claims 26 and 41-48.  With respect to instant claim 7, ‘484 claim 15 requires  that the Fzd binding region is an IgG antibody.  With respect to instant claims 10 and 44, ‘484 claim 1 requires inclusion of LRP/6 binding regions and ‘484 claim 17 requires that they be fused.  ‘484 SEQ ID NOS: 137 and 153 are also fusion proteins.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6-7, 10, 13, 18,  26, and 38-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 13, 18, 22, 27, 30, 32-36, 39-41, and 46 of copending Application No. 17/257,817.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to Wnt surrogate molecules that include an antigen-binding fragment of an antibody that specifically binds one or more Frizzled receptors (as in the instant claims) and a region that specifically binds LRP5 and/or LRP6 (see instant claims 10 and 40).  The co-pending molecules modulate a Wnt signaling pathway (see instant claim 18).  Note that Table 1B (see page 75) in the co-pending application discloses antibody 004S-G06 (i.e. the elected antibody). Co-pending claim 18 depends upon claim 1 and references Table 1B and specifically recites SEQ ID NOS: 7 and 44.  Table 1B discloses SEQ ID NOS: 7 and 44 which correspond to instant SEQ ID NOS: 7 and 44, respectively, (see instant claim 2) and binding to Fzd5, 8 (see instant claim 13).  The CDRs recited in instant claim 1 are present in co-pending SEQ ID NOS: 7 and 44.  As such, the co-pending claims are directed to overlapping embodiments of antibody constructs.  Co-pending claim 46 is directed to pharmaceutical compositions meeting the limitations of instant claims 26 and 41-48.  With respect to instant claim 7, ‘817 claim 18 recites  that the antibody fragments can be IgG, Fv, scFv, and Fab fragments.  With respect to instant claims 10 and 44, ‘817 claims 1 and 33  require inclusion of LRP/6 binding regions and ‘817 claims 34-35 requires that they be fused.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has acknowledged these double patenting rejections and has stated that the claims are not obvious over the cited applications but are patentably distinct and non-co-extensive in scope.  This is not agreed with for the reasons set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa